Opinión concurrente del
Juez Asociado Señor Negrón García.
I
La incompatibilidad consagrada en el segundo párrafo del Art. Ill, Sec. 15 de nuestra Constitución, L.P.R.A., Tomo 1,(1) diáfanamente prohíbe a todo legislador ocupar simultáneamente un cargo gubernamental, municipal o en sus instrumentalidades. Ante este mandato, el peticionario Eddie Zavala Vázquez, Senador electo por el Partido Nuevo Progresista (P.N.P.) por el Distrito de Ponce, está impedido de ocupar de jure la plaza de Funcionario Admi-*552nistrativo V en el Municipio de Ponce, aún bajo el predi-cado de una licencia sin sueldo.
No podemos, pues, suscribir una interpretación que re-duzca esta prohibición de alta moral pública a una simple ecuación de retribución económica y reglamentaria.
Las incompatibilidades parlamentarias o legislativas son es-tablecidas por las normas constitucionales con el objeto de im-pedir el desempeño simultáneo de la función legislativa y de ciertos cargos públicos o privados. Esas incompatibilidades, que acarrean la consecuente obligación de tener que optar entre el cargo legislativo y la ocupación calificada como incompatible, son de tres clases: jurídico-positivas, materiales y éticas.
Las incompatibilidades jurídico-positivas son las impuestas por una norma constitucional y se basan, esencialmente, sobre el principio o la técnica de la división de poderes. (Enfasis su-plido y escolio omitido.) G. Badeni, Inelegibilidad e Incompati-bilidad Parlamentarias, XLVII (Núm. 1) Rev. Col. Abo. Buenos Aires 1, 16 (1987).
Según surge de los alegatos de ambas partes como de la propia Sentencia de este Tribunal, es un hecho incontro-vertido que el Alcalde del Municipio de Ponce, Hon. Rafael Cordero Santiago, denegó la solicitud de licencia sin sueldo al Senador Zavala Vázquez basado únicamente en la in-compatibilidad constitucional. Es impostergable, pues, ad-judicar dicho planteamiento. Acometamos la tarea.
I — i H-i
Primero, dentro del espíritu de esta incompatibilidad constitucional, el descargo de funciones ad honorem tras-ciende la sola cuestión económica.
A tal efecto, al explicar en el seno de la Convención Constituyente el significado del término “cargo civil”, el Delegado Sr. Luis Negrón López aclaró que era un cargo gubernamental, que conllevaba irnos deberes que cumplir más una remuneración. Delineó así el verdadero y amplio alcance de esta incompatibilidad:
*553... esta incompatibilidad que se declara [es], no ya con el pro-pósito de que no se perciban dos sueldos, sino positivamente, por la razón de que conviene evitar por mortificaciones de alta moral pública, que una persona ocupe un cargo en una rama del gobierno, recibiendo la compensación que ese cargo conlleva, y ocupe en otra rama del gobierno un cargo incompatible en sus funciones y deberes, renunciando la compensación en el segundo cargo-, con lo cual podría fundirse un cargo de legislador, que es un cargo del poder legislativo, con un cargo de secretario de gobierno, que sería un cargo en el poder ejecutivo, y podría también, ocuparse cualquier cargo en el poder judicial, renun-ciando la compensación del segundo cargo.
No se establece en la enmienda, a mi juicio, no se condiciona la no compatibilidad, eliminando lo relativo a la compensación, porque no es suficiente la compensación. La compensación po-dría renunciarse, y en ese caso se estaría vulnerando el propó-sito que está consignado en el artículo 5 de este proyecto. Lo que se señala en la enmienda es la condición de cargo ad honorem, que es un cargo que no conlleva remuneración. Entiendo que hay opiniones legales, al efecto de que un cargo ad honorem no es un cargo civil. (Enfasis suplido.) 2 Diario de Sesiones de la Convención Constituyente 781 (ed. 1961).
Más adelante, el Delegado Sr. Víctor Gutiérrez Franqui ratificó el enfoque de que “no existe semejante cosa como un ‘cargo público’, no remunerado. Que una de las condi-ciones esenciales para que pueda existir cualquier cargo público, un cargo civil en el gobierno, es que conlleve remuneración”. (Enfasis suplido.) Diario de Sesiones, supra, pág. 783.
En resumen, el debate en la Asamblea Constituyente revela concluyentemente que un cargo civil es remunerado por definición. En contraste, ad honorem es aquel cargo para el cual no hay remuneración asignada. Por lo tanto, una vez la hay, la renuncia a los emolumentos no lo con-vierte en ad honorem.
Segundo, no puede pasarse por alto que el beneficio de una licencia sin sueldo de un funcionario municipal preci-samente se origina en la tenencia y retención del mismo cargo; presupone que el que lo ocupa no ha renunciado. Sólo por abstracción y ficción jurídica puede negarse que *554un funcionario en licencia sin sueldo no ocupa la posición. Basta recordar que su plaza sólo puede llenarse temporal-mente por la entidad nominadora; no hay desvinculación total ni existe vacante. (2)
Tercero, en sana lógica no es posible conciliar el cargo que ocupa el Senador Zavala Vázquez con el que retendría como funcionario municipal en virtud de una licencia sin sueldo. La excepción constitucional sobre “desempeñar fun-ciones ad honorem” se configura únicamente mediante el desempeño real de unas funciones, esto es, conlleva “cum-plir las obligaciones inherentes a una profesión, cargo u oficio; ejercerlos”.(3) (Énfasis suplido.) Durante su incum-bencia en el Senado, ¿qué funciones “desempeñará” el Se-nador Zavala Vázquez en el Municipio de Ponce como Fun-cionario Administrativo V, mientras disfruta de la licencia sin sueldo? Ninguna.
Cuarto, no pueden aplicarse normas reglamentarias de personal, pues aquí estamos ante una incompatibilidad de estirpe constitucional que, según indicado, por excepción, únicamente admite que un legislador sea “designado para desempeñar funciones ad honorem”. Art. Ill, Sec. 15, Const. E.L.A., supra.
Quinto, no cabe invocar Berberena v. Echegoyen, 128 D.P.R. 864 (1991). Allí, la concesión de licencias especiales con sueldo cubría sólo a los maestros oficialmente nomina-dos para un cargo electivo. No se extendía a los maestros electos, los cuales, en virtud de esa propia legislación, ce-saban de disfrutar la licencia especial con sueldo un día después de la celebración de las elecciones. 18 L.P.R.A. see. 249d.
*555Sostuvimos en nuestro disenso en Berberena v. Echegoyen, supra, la inconstitucionalidad de esa licencia con sueldo a los maestros por resultar un irritante privilegio y discrimen contra los demás empleados públicos, constituir una doble vara adjudicativa injusta, ser el esquema irra-cional y una desigualdad intolerable.
Nuestras expresiones(4) argumentando, a modo de inte-rrogantes, que el subsidio electoral del sueldo en nada evi-taba que los maestros políticos pudieran acogerse a sus licencias regulares acumuladas, incluso sin sueldo, difícil-mente favorecen al recurrente Zavala Vázquez. Esas ex-presiones están concebidas en razón del tiempo y mo-mento, esto es, durante la campaña eleccionaria. Es ilógico interpretar nuestro disenso como una defensa de una ley que estimábamos, de su faz, inconstitucional.
Recapitulando, ex proprio vigore, la Constitución esta-bleció una incompatibilidad absoluta entre ser legislador y desempeñar un cargo municipal. No podemos ignorar su texto, espíritu y mandato. Jamás ningún reglamento de personal puede erosionarla, añadiéndole más excepciones. Para preservar la alta moralidad pública de los integrantes de la Asamblea Legislativa y ser vital para el delicado equilibrio del sistema republicano de gobierno en que se apuntala nuestra Constitución, el Tribunal debió así adju-dicarlo, poniéndola en vigor.
*556— O —
Opinión de conformidad emitida por el
Juez Asociado Se-ñor Fuster Berlingeri,
a la cual se unen el Juez Presi-dente Señor Andréu García y la Juez Asociada Señora Naveira de Rodón.
Reiteradamente hemos resuelto que las controversias judiciales no deben resolverse sobre bases constitucionales cuando existan fundamentos de distinta índole que permi-tan disponer de ellas de otro modo. Esta importante norma la formulamos de manera clara y elocuente hace casi cua-tro (4) décadas en E.L.A. v. Aguayo, 80 D.P.R. 552 (1958), y la reiteramos recientemente en Caquías v. Asoc. Res. Mansiones Río Piedras, 134 D.P.R. 181 (1993). En el caso de autos, el foro de instancia debió aplicar la referida norma de autolimitación judicial. Dicho foro resolvió que la prohi-bición que aparece en el Art. Ill, Sec. 15 de la Constitución del Estado Libre Asociado, L.P.R.A., Tomo 1, impide que un legislador, que antes de ser electo era empleado municipal, obtenga una licencia sin sueldo respecto a tal empleo mien-tras se desempeñe en la Asamblea Legislativa. Tal dicta-men no era realmente necesario para llegar a la conclusión correcta de que no procede la concesión de la licencia en cuestión.
El asunto concreto ante nos puede resolverse de manera más sencilla y eficaz que como lo hizo el foro a quo. La interrogante más elemental en este caso es la de si el le-gislador aludido tiene derecho a la licencia sin sueldo que le interesa obtener.
La respuesta a dicha interrogante es clara. Dicho legis-lador no tiene derecho a la referida licencia. Para llegar a esta conclusión, basta con examinar el Reglamento de Personal del Municipio de Ponce, que es la única fuente perti-nente para dirimir concretamente este asunto. Dicho re-glamento dispone que un empleado municipal obtendrá *557una licencia sin sueldo para prestar servicios en otra agen-cia del Gobierno,
de determinarse que la experiencia que derive el empleado le resolverá una necesidad comprobada de adiestramiento al Mu-nicipio o al servicio público.
El referido reglamento dispone también que la licencia en cuestión “se concederá por un período no mayor de un año, excepto que podrá prorrogarse a discreción del alcalde (Enfasis suplido.)
De lo anterior se deduce claramente que el legislador recurrente no cualifica para la licencia en cuestión. Es evi-dente que se contempla la concesión de dicha licencia sólo para el beneficio del municipio o del servicio público. La licencia no se puede conceder para atender los intereses personales del solicitante, como ocurre en el caso de autos, en el cual el legislador la solicita sólo para asegurarse de un puesto en el municipio una vez termine su incumbencia como Senador. La licencia sólo procede si el municipio o el servicio público resuelven una necesidad comprobada de adiestramiento mediante la experiencia de trabajo que ob-tendrá el empleado al disfrutar la licencia. Tradicional-mente, lo que se contempla con medidas reglamentarias como la de marras es que el empleado solicite la licencia precisamente para obtener una experiencia formativa especial, que le provea de significativas destrezas ocupacio-nales nuevas de índole técnica o profesional, y de ese modo resolver una “necesidad comprobada de adiestramiento” de la agencia que la concede. No es para ocupar un cargo le-gislativo que propiamente se establecen tales licencias. Prueba evidente de ello es que la licencia se concede, de ordinario, sólo por un (1) año, cuando el término mínimo de un cargo legislativo es de cuatro (4) años.
Más aún, la concesión de la particular licencia que soli-citó el legislador recurrente depende de un ejercicio de dis-creción de parte de la autoridad municipal, lo que en este caso evidentemente no ha ocurrido ni va a ocurrir. Es claro *558que el Alcalde de Ponce no interesa favorecer al legislador en este asunto. Al considerar el extenso curso litigioso de esta controversia, es obvio que el alcalde no ha de ejercer la discreción que claramente le da el Reglamento de Personal del Municipio para prorrogar la licencia sin sueldo por un período mayor de un (1) año. Ello, de por sí, es determi-nante en este pleito, ya que, evidentemente, para el legis-lador recurrente no tiene sentido disfrutar de la licencia en cuestión si no es durante toda su incumbencia, que será al menos de cuatro (4) años. Sin la autorización del alcalde, el reclamo del legislador de poder disfrutar de una licencia sin sueldo todo el tiempo en que ocupe su escaño en la Legislatura, es realmente académico.
En resumen, pues, bajo las normas pertinentes que apli-can específicamente al legislador recurrente, éste no tiene derecho como tal a la licencia sin sueldo que le interesa conseguir. Su situación sería distinta si, en lugar de haber ocupado un empleo municipal antes de su elección, hubiese sido, digamos, Profesor en la Universidad de Puerto Rico (U.P.R.). El Reglamento General de la U.P.R., por justifica-das razones relativas a la naturaleza e historia de la insti-tución, provee un claro derecho a licencia sin sueldo para legisladores. En su See. 58.2 del Art. 58, el Reglamento de la U.P.R. dispone:
En caso de que un miembro del personal docente universita-rio resulte electo, o sea designado sustituto, para ocupar un cargo público electivo, disfrutará ele licencia sin sueldo durante el periodo de su incumbencia .... (Enfasis suplido.) Art. 58, Sec. 58.2, Reglamento General de la Universidad de Puerto Rico, diciembre de 1990, pág. 139.
Como el Reglamento del Municipio de Ponce no provee un derecho como lo hace, por ejemplo, el de la U.P.R., el legislador, en el caso de autos, no puede prevalecer en su acción.
El análisis jurídico anterior es todo lo que se necesita para disponer expeditamente de la controversia en el caso *559de autos. No es de modo alguno necesario ni aconsejable entrar en cuestiones constitucionales; no importa que las partes hayan trabado el asunto en tales términos. Cono-cida es la norma de que la revisión apelativa se da contra el dictamen de instancia y no contra sus fundamentos. Los tribunales, en casos de revisión como el de autos, cierta-mente pueden resolver una controversia judicial apoyados en los fundamentos de derecho que sean correctos, inde-pendientemente de los que se hayan alegado o de los que haya utilizado originalmente el foro cuya decisión se revisa. Vélez Rodríguez v. Amaro Cora, 138 D.P.R. 182 (1995); Collado v. E.L.A., 98 D.P.R. 111 (1969); Rodríguez v. Serra, 90 D.P.R. 776 (1964).
HH i — I
Este caso provee un buen ejemplo de por qué no debe-mos adjudicar una cuestión constitucional, si existen fun-damentos de otra índole que permitan disponer del pleito.
La referida norma de autolimitación judicial, como otras similares, se origina en la particularidad de la revisión judicial en nuestro sistema de gobierno. Como bien se señaló en E.L.A. v. Aguayo, supra, pág. 599, “[e]s punto menos que aterradora la visión de una sociedad en la cual jueces nombrados por vida tengan la facultad de juzgar la consti-tucionalidad de los actos oficiales a nombre exclusiva-mente del ‘interés público’ ”. Se trata de una “grave y deli-cada función”, que sólo debe realizarse de manera excepcional. Es un poder que debe ejercerse con mucha dis-creción y prudencia, porque de otro modo “constituiría una clara amenaza para la calidad democrática del sistema”.
En E.L.A. v. Aguayo, supra, se indicó, además, que las limitaciones sobre la facultad de revisión judicial se funda-mentan en factores tales como la falibilidad del juicio hu-mano y la convicción de que este Tribunal perdería su in-fluencia y prestigio —y finalmente su autoridad— si, a *560diario, y sin una genuina necesidad, estuviese decidiendo sobre la validez constitucional de las actuaciones oficiales.
Parte del problema es que tales decisiones son, con fre-cuencia, controversiales. Dan lugar a agrias polémicas, no sólo entre las ramas de gobierno concernidas, sino incluso entre los propios integrantes de este Tribunal. Las diferen-cias de criterio entre sus Jueces, cuando se dilucidan abier-tamente, tienen siempre algún costo social en términos del respeto público que se le tiene al régimen de derecho. Ello es particularmente cierto si la disputa entre los Jueces de este Tribunal gira en tomo al significado de alguna dispo-sición de la Constitución. Cuando se ventilan visiones ju-diciales en pugna, precisamente sobre la interpretación de la ley fundamental del país, el Derecho siempre pierde algo ante los ojos de la gente. Se aminora su imagen de objeti-vidad y de confiabilidad. Queda, en mayor o menor grado, la impresión de que los mandatos, aun los de la Constitu-ción, no son estables, sino que dependen subjetivamente de lo que digan los Jueces.
El malestar y la confusión que provocan las referidas interpretaciones conflictivas de la Constitución se agravan aún más cuando la disposición constitucional en cuestión aplica indefectiblemente a otras situaciones que no se han dilucidado judicialmente. Pueden quedar afectadas enton-ces otras personas que no estaban involucradas en el caso original, lo que probablemente daría lugar a pleitos adicio-nales, a nuevas polémicas y a mayor desazón. Por todo lo anterior, debe obviarse la interpretación conflictiva de la Constitución, siempre que sea posible, teniendo en mente lo importante que es mantener la fe pública en la justicia.
En este caso, dos (2) miembros de este Tribunal han formulado interpretaciones diametralmente opuestas so-bre el alcance del mandato del Art. Ill, Sec. 15 de la Cons-titución del Estado Libre Asociado, supra. Bajo una de ellas, quedarían impugnadas incluso las licencias que ha concedido la Universidad de Puerto Rico a prominentes *561legisladores. Se revela así una grave controversia en torno de la referida disposición de la Constitución, que no debe-mos dilucidar a menos que sea estrictamente necesario, sobre todo al considerar que cualquier interpretación que hagamos de la aludida sección del Art. Ill aplica, inevita-blemente, a otras situaciones que no están ante nos ahora.
— O —

(1) “Ningún Senador o Representante podrá ser nombrado, durante el término por el cual fue electo o designado, para ocupar en el Gobierno de Puerto Rico, sus municipios o instrumentalidades, cargo civil alguno creado, o mejorado en su sueldo, durante dicho término. Ninguna persona podrá ocupar un cargo en el Gobierno de Puerto Rico, sus municipios o instrumentalidades y ser al mismo tiempo Senador o Representante. Estas disposiciones no impedirán que un legislador sea designado para desempeñar funciones ad honorem.” (Énfasis suplido.) Art. Ill, Sec. 15, Const. E.L.A., L.P.R.A., Tomo 1, ed. 1982, pág. 343.


(2) Es errónea la conclusión del Tribunal Superior, Sala de Ponce, y la Junta de Apelaciones del Sistema de Administración de Personal (J.A.S.A.P.) de que un em-pleado municipal que goza una licencia sin sueldo no está “ocupando” la plaza, aún cuando reconoce que sólo puede ser llenada por nombramientos transitorios.


(3) Diccionario de la Lengua Española, 20ma ed., Madrid, Ed. Espasa-Calpe, 1984, T. I, pág. 471.


(4) Dijimos:
“Si la prohibición de hacer política dentro de las aulas es una restricción válida y razonable —así lo creemos y nadie nunca la ha cuestionado— ¿qué razón de ser, necesidad o racionalidad tiene el relevo automático que sirve de ancla al subsidio electoral mediante la licencia con sueldo? ¿Qué impide que los maestros, una vez sean candidatos, continúen enseñando sin hacer política? Si, como alega la mayoría, el problema es de conveniencia —no tienen tiempo suficiente para hacer ambas co-sas— ¿qué evita que se acojan a las bcencias regulares que tengan acumuladas, incluso sin sueldo, después de agotar las primeras para dedicarse de lleno a la polí-tica? ¿Por qué razón forzarlos a que cesen de enseñar? (Énfasis supbdo y en el original.) Berberena v. Echegoyen, 128 D.P.R. 864, 905-906 (1991), opinión disidente.